Citation Nr: 1209306	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-08 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for residuals of an ingrown right great toenail.

2. Entitlement to service connection for a right ankle/leg disability (claimed as residuals of a right ankle/leg fracture).

3. Entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover).

4. Entitlement to service connection for a left varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  An interim December 2010 rating decision granted service connection for allergic rhinitis with eustachian tube dysfunction rated 30 percent, tinnitus rated 10 percent, and for intermittent sinusitis with headaches, each effective January 31, 2005.  As such decision represents a full grant of the benefits sought on appeal, these matters are no longer before the Board. 

The matters of service connection for right ankle and right leg disabilities have been recharacterized as a single issue of service connection for a right ankle/leg disability, as the Veteran alternately describes the same injury in service as one to the ankle, the leg, or both.  

The matters of service connection for a left varicocele and for right ankle/leg and jaw disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has a current disability related to an ingrown right great toenail that became manifest in service, and has persisted since.


CONCLUSION OF LAW

Service connection for residuals of an ingrown right great toenail is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A June 1965 STR shows that the Veteran presented for treatment of an ingrown right great toenail. The nail was partially removed and hot soaks were prescribed.  A follow-up that same day notes that hot soaks and nail removal did not relieve the Veteran's pain.  

On December 2005 VA examination the Veteran complained of an uncomfortable and painful right great toe for which he underwent recent podiatric surgery; he related a history of an infected ingrown right great toenail in service.  He related that in spite of the excision of his right great nail he continued to have a painful toe when he stood or walked.  On examination the toe was somewhat tender and uncomfortable to passive motion and the right great toenail was absent.  The impression was history of an ingrown toenail.  It was noted that the Veteran ultimately underwent surgery with nail removal to assist with discomfort, but that there was no change in the structure or function of the great toe and it was minimal appearing.  

On his February 2007 VA Form 9 (substantive appeal) the Veteran reported that in June 1965 his right great toe was partially crushed while moving a gang plank and that within weeks the toenail became ingrown and infected.  He related that the toenail was removed, never grew back, and became infected frequently.  He noted that the condition caused a stinging pain and sensation when walking and constant pain and irritation in the foot.     

An ingrown right great toe nail was not noted on the Veteran's entry on active service.  STRs show that during service he had an ingrown right great toenail with partial removal and conservative treatment, without relief of pain.  Residuals of an ingrown right great toenail were not noted on the Veteran's subsequent service examinations.  However, he advises (on his February 2007 VA Form 9) that he suffered from residuals (pain, numbness, tingling, and difficulty with pressure in his shoes) of an ingrown toenail since the incident in service.  He is competent to report that he has had such symptoms as they are readily lay observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  Private treatment records show that in January 2000 he presented with 3 week complaints of an ingrown right great toenail.  Ultimately he underwent surgical avulsion/permanent nail correction to address a nail abnormality and ingrown toenail of the right great toe.  On December 2005 VA examination the Veteran's documented history of an ingrown toenail in service with pain and impairment since was noted and the examiner in essence noted that such was consistent with the examination findings and Veteran's current complaints (although there was no change in the structure or function of the great toe and it was minimal appearing).  

What is presented then, is evidence that the Veteran incurred an ingrown right great toenail in service, his competent statements of lay observable symptoms that have been recurrent since (requiring surgical correction in 2000), and the VA examiner's report noting that the Veteran's reports of residual disability are in essence consistent with his reports and the documented history in service.  The Board finds no reason to question the Veteran's accounts of symptoms related to residuals the ingrown right great toe nail; the evidence of record as a whole is corroborative of, and does not contradict, his accounts.  Accordingly, the Board concludes that the evidence of record supports the Veteran's claim.  All the requirements for establishing service connection are met.  Service connection for residuals of an ingrown right great toenail is warranted.   

ORDER

Service connection for residuals of an ingrown right great toenail is granted. 


REMAND

Regarding service connection for a left varicocele and for right ankle/leg and jaw disabilities, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.   

	Right ankle/leg disability

The Veteran has reported that he sustained trauma to the right lower extremity in service.  Specifically, he alleges that he broke his right leg (at the ankle) in December 1966 while on leave and that he received medical care at Selfridge Air Force Base (AFB) in Mt. Clemens, Michigan.  The Veteran's STRs show that in January 1967 he was seen for follow-up of a right ankle sprain that occurred three months prior, that he was seen at Mt. Clemens, Michigan AFB Hospital, and that the sprain was resolving and that his cast was to be removed.  The RO pursued development for the records of the Veteran's treatment by contacting the U.S. Army Health Clinic at Selfridge Air National Guard Base (ANGB), with a written response in October 2005 noting that they did not have on file documentation of the Veteran's treatment in December 1966, and a telephone response in November 2005 noting that they did not have records from 1966.  The Veteran advised the RO in February 2006 that he received U.S. Air Force treatment at Selfridge, and not at the U.S. Army Clinic.  The RO submitted a Personnel Information Exchange System (PIES) inquiry in April 2006 regarding inpatient treatment during the month of December 1966 at Selfridge AFB and at New London Navy Base in Groton, Connecticut.  It appears that only Selfridge AFB was contacted; the NPRC response noted that no records were located there.  There was no follow-up to ascertain the likely disposition of remote records (from 1966) from that facility (i.e. whether they would have been destroyed or retired) and/or to contact facilities where such records may have been retired.  The Veteran's accounts are corroborated by the fact that the STRs document that he received treatment at a Mt. Clemens AFB Hospital; however, records that would have customarily been generated at that time are not of record, the Veteran has identified them as outstanding and supportive of his claim, and development for such records has not been exhaustive.  Accordingly, further development is required.  

On December 2005 VA examination it was noted that the Veteran's right ankle demonstrated anterior tenderness and hyperlaxity of eversion consistent with an old ligamentous injury to the right ankle.  The impression was history of ankle fracture with residual slight tenderness; X-rays were normal.  Accordingly, the Board finds that the record shows that Veteran may have a current right ankle/leg disability that is associated with his active service; the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	Jaw disability

The Veteran originally claimed service connection for headaches, jaw pain, and sinus problems due to exposure to paint remover in service.  The RO granted service connection for intermittent sinusitis with headaches and addressed the jaw pain component as a separate claim.  VA outpatient treatment records note that in the course of being treated/evaluated for eustachian tube complaints on June 2006 otolaryngological evaluation the Veteran complained of occasional facial numbness along his left jaw line.  The report of an April 2010 VA examination notes that he complained of mid-face and frontal pain associated with episodes of acute sinusitis.  Notably, service connection is established for allergic rhinitis with eustachian tube dysfunction.  While pain alone does not in and of itself constitute a disability for which service connection may be granted, facial numbness is a symptom suggestive of underlying neurological or other pathology.  Furthermore, there is an unresolved medical question of whether such complaints are attributable to an already service-connected disability (which may warrant a separate rating) or whether he has a distinct jaw disability which may be related to his service as alleged.  The diagnosis of underlying disability entity or pathology to which the jaw numbness/pain may be attributed is a medical question.  Accordingly, further medical guidance is necessary.      

	Left varicocele

An April 2006 Social Security Administration (SSA) disability benefits determination notes that the Veteran was entitled to receive disability benefits, in part for a left varicocele.  As the Board is unable to exclude the medical records considered in connection with that award as potentially pertinent evidence in the matter at hand, such records must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no indication in the record that they were sought.  

The case is REMANDED for the following:

1. The RO should obtain from the SSA copies of all medical records and examination reports considered in connection with the Veteran's award of SSA benefits.   If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability).

2. The RO should arrange for exhaustive development for the records of all treatment (inpatient or outpatient) the Veteran received for a right ankle/leg fracture in service (in December 1966 at Mt. Clemens, Michigan AFB Hospital), to include contacting any facility where any such records may have been retired.  If no records of the alleged treatment in service are located, the Veteran should be so notified (and the scope of the search should be recorded for the record).   
3. After the development sought above is completed in full, the RO should arrange for an orthopedic examination of the Veteran to determine the presence, nature, and likely etiology of any right ankle/leg disability (ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following: 

a. Please identify by medical diagnosis each right ankle/leg disability entity found.  If no disability is diagnosed please reconcile such a finding with the clinical notations of ankle mortis tenderness and hyperlaxity of right foot eversion consistent with old ligamentous injury to the ankle noted on December 2005 VA examination.   

b. As to each disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's service (to include related complaints therein).

The examiner must explain the rationale for the opinions.

4. The RO should arrange for the Veteran to be examined by an appropriate physician to determine the presence, nature, and likely etiology of any left jaw disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following: 

a. Are the Veteran's complaints of jaw pain and numbness attributable to service-connected allergic rhinitis with eustachian tube dysfunction, service-connected intermittent sinusitis with headaches, or to another disability? Please identify the clinica data that support the opinion. 

b. If the Veteran's complaints of jaw pain and numbness are unrelated to the service-connected disabilities noted above, please identify (by medical diagnosis(es)), the underlying disability for such complaints.  As to each disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to his service (to include environmental exposures therein).  If it is found that the Veteran does not have a current jaw disability, such finding must be reconciled with his reports of jaw pain and numbness.   

The examiner must explain the rationale for the opinions.

5. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


